PER CURIAM.
Walter Pendarvis timely petitions for certiorari review of an order of the circuit court denying his petition for writ of mandamus, in which he challenged the Department of Corrections’ gain-time computation. The circuit court denied that claim on the merits, and Pendarvis does not challenge that ruling before this Court. However, he asserts that the circuit court erred when it imposed a lien on his inmate trust account. The Department concedes this error and we agree. See Mathis v. *308McDonough, 957 So.2d 95 (Fla. 1st DCA 2007).
Accordingly, we quash the order imposing a lien on petitioner’s inmate trust account and remand to the circuit court with instructions to direct the reimbursement of any funds collected pursuant to the improper lien.
WOLF, PADOVANO, and ROBERTS, JJ., concur.